DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2 recites “device further comprises a magnet is mounted handle portion.” As best understood, this should be amended to recite “device further comprises a magnet [[is]] mounted on the handle portion.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1, lines 10-11 recite “wherein the first position is an engaging position in which the engagement means is engaged with a light fixture...” The metes and bounds of this claim are indefinite because it is unclear if the light fixture is required. The invention is directed towards a device for removing a light fixture but in this recitation the device is positively engaging a light fixture. For examination purposes, this will be examined as “wherein the first position is an engaging position in which the engagement means is configured to be engaged with a light fixture…”
	Claims 2-15 depend from claim 1, and are therefore rejected to, accordingly, under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Money (US4032181).

	Regarding claim 1, Money discloses a device capable of removing a light fixture, the device comprising; a handle portion (Figure 3 Element 12, 14, 16, and 50) and a lever portion (Figure 3 Element 18, 20, and 32); 
	the lever portion being pivotable relative to the handle portion between a first position and a second position (The lever portion is pivotable relative to the handle portion at Element 22 of Figure 1 and 3. Figure 3 is the first position and Figure 1 is the second position); 
	the handle portion having at least one abutment means (Figure 1 the top side of Element 14 abuts the bottom side of Element 52); 
	the handle portion and the lever portion defining a device body (Elements 12, 14, and 50 along with Elements 18, 20, and 32 define the device body); 
	a first arm extending from the device body (Figure 3 Element 28 extends from the device body), the arm having an engagement means (Figure 3 Element 30); and 
	wherein the first position is an engaging position in which the engagement means is configured to be engaged with a light fixture (as best understood, per rejection under 35 USC 112b, above; Figure 3 shows the device in the first position in which the engagement means is engaged. The device is not shown engaging with a light fixture but shows all structure that would be required to be capable of engaging with a light fixture) and the second position is an open position for mounting the device to said light fixture (Figure 1 shows the device not engaged with a fixture and in a position ready for mounting the device to a light fixture).

	Regarding claim 2, Money discloses the device as claimed in claim 1, wherein the engagement means comprises a flange (Figure 3 Element 30 is a flange).

	Regarding claim 3, Money discloses the device as claimed in claim 1, wherein an interface is disposed between the handle portion and the lever portion (Figure 3 Elements 22, 40, 42, and 44 are the interface between the handle portion and the lever portion), the interface comprising a biasing means (Figure 3 Element 40 is a spring that biases the handle portion and lever portion).

	Regarding claim 4, Money discloses the device as claimed in claim 3, wherein the biasing means biases the lever portion in the first position (In the first position, spring 40 biases the lever portion and the engagement means of the handle portion towards each other)

	Regarding claim 5, Money discloses the device as claimed in claim 1, wherein the handle portion comprises a handle grip (Figure 1 Element 50) and a pair of abutment means (Figure 1 shows a pair of Element 52. Each Element 52 has a bottom surface that abuts the top surface of Element 14).

	Regarding claim 6, Money discloses the device as claimed in claim 5, wherein at least one of the Atty. Docket No.: SGK.301Page 4 of 7handle portion and the abutment means is formed at least in part from a non-conductive material (Column 3, lines 42-46 disclose “A handle bar 50, consisting of a piece of wood, is mounted on the underside of handle portion 14 by means of mounting screws 52.” Element 50 is wood which is a non-conductive material).

	Regarding claim 8, Money discloses the device as claimed in claim 1, wherein the device further comprises a second arm (Figure 3 Element 20) with a second engagement means (Figure 3 Element 32).

	Regarding claim 9, Money discloses the device as claimed in claim 8, wherein the first arm extends from the handle portion (Figure 3 shows first arm Element 28 extending from handle portion Element 16) and the second arm extends from the lever portion (Figure 3 shows second arm Element 20 extending from lever portion 18).

	Regarding claim 10, Money discloses the device as claimed in claim 8, wherein the first arm and the second arm terminate at the same distance from a longitudinal axis of the handle portion (The lever portion is pivotable relative to the handle portion, therefore, there exists a point at which the first arm and second arm terminate at the same distance from a longitudinal axis of the handle portion).

	Regarding claim 11, Money discloses the device as claimed in claim 1, wherein a distal end of the lever portion comprises a lever bar (See annotated drawing below).

    PNG
    media_image1.png
    326
    402
    media_image1.png
    Greyscale


	Regarding claim 12, Money discloses the device as claimed in claim 11, wherein the lever bar is formed with at least one feature comprising a claw (See annotated drawing below).

    PNG
    media_image2.png
    326
    401
    media_image2.png
    Greyscale


	Regarding claim 13, Money discloses the device as claimed in claim 11, wherein the lever bar extends upwardly relative to a longitudinal axis of the lever portion (See annotated drawing below) .

	Regarding claim 14, Money discloses the device as claimed in claim 1, wherein the lever portion comprises a stopper that limits a pivot angle of the lever portion relative to the handle portion (The lever portion Element 18 comprises a top surface that would act as a stopper to limit the pivot angle relative to the handle portion. The top surface of Element 18 would contact Element 50 of the handle portion).

	Regarding claim 15, Money discloses the device as claimed in claim 1, wherein the lever portion is removable from the handle portion (Column 2, lines 62-65 “The pivotal mounting means for the arm 18 comprises a pair of eye bolts 22 which are in a fixed position to the base of the leg portion 16 by means of a pair of mounting nuts 24.” The lever portion may be removed by unscrewing the mounting nuts Elements 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Money in view of Jordan (US3228720).
	Regarding claim 7, Money discloses all elements of the current invention as stated above except wherein the device further comprises a magnet mounted on the handle portion.

	Jordan teaches wherein the device further comprises a magnet mounted on the handle portion (Figure 3 and Column 1, lines 60-66 “Fig. 3 illustrates an embodiment of the device wherein the numeral 22 generally represents a clasp means. Clasp means 22 is comprised of base member 23 having an upper surface 25 and lower surface 27. Extending upwardly from upper surface 25 at the periphery thereof is a plurality of arm members 29. A magnet 31 is secured to lower surface 27 by means of glue or the like.”).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Money to incorporate the teachings of Jordan to provide a magnet on the handle portion. Doing so would allow screws, bolts, pins, or other fasteners for holding the fixture to be held magnetically on the handle to prevent the fasteners from being lost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum (US2169119) discloses an invention relating to lifting or handling devices. Chase (US1488455) discloses an invention relating to lifting devices. Lunycz (US4122599) discloses an invention pertaining to meter installing and removing devices. Trudell (US4220366) discloses a lifting device for removing valve-boxes. Straus (US4527823) discloses a battery carrier for carrying different types of batteries. Viola (US4678217) discloses a tool for lifting and carrying an automotive battery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723